DETAILED ACTION
This is a response to the Applicant’s remarks dated 01/11/2022. Claims to Claims 1, 4, 10, 14 and 17 have been amended. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Remarks
Examiner acknowledges Applicant’s amendments to Claims 1, 4, 10, 14 and 17 
Applicant’s arguments, see page 8-14, filed 01/11/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 14-17 and 19 under 35 U.S.C § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2020/0037146 to Salkintzis, and US 2013/0023680 to Heidingsfeld et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over 
Salkintzis (US 2020/0037146), hereinafter “Salkintzis”, in view of Heidingsfeld et al. (US 2013/0023680), hereinafter “Heidingsfeld”, and further in view of Muthukaruppan et al. (US 2021012/6856A1), hereinafter “Muthukaruppan”.

Regarding claim 1, 7 and 14, Salkintzis teaches:
An endpoint computing device multi-network slice remediation/productivity system (100 Wireless communication system among multiple network slices, Core network 125, RAN 120, endpoint devices 105: Fig. 1 [0037-0051]), comprising: 
a Radio Access Network (RAN) system (120, Fig. 1); 
a core network system (125, Fig. 1) that is coupled to the RAN system (125 connected to 120: Fig. 1) and that is configured to allocate a plurality of a network slices and make each of the plurality of network slices available for use in wireless communications via the RAN system (Abstract, Fig. 1 [0037]); and 
an endpoint computing device (105, Fig.1) that is configured (405, Fig. 4; [0070]: Single UE 405 in communication with primary network slice 430 and secondary network slice 435), 

establish a Fig. 6, Steps 605-635, [0093-0100]: UE transmits Initial Attach Request 605 to RAN to initiate attachment process to request network connectivity to a network slice to provide specific data service [0094]. Followed by Steps 615 Receive request, 620 Authenticate request, 630 UE attached, (e.g. for Usage Class X, Y and Z) [0095-0100]. Results in attaching a (primary) network slice to UE, via RAN, for a specific data service. See also Fig. 5 for Initial Attach request 520.) 
establish a productivity network connection with a second network slice included in the plurality of network slices (Fig. 6, Steps 645 -680, [0101 – 0112]: After primary network slice has been attached to the UE 105, a second network slice can be attached using Additional Attach Request message 645 to RAN 505 for additional data services, not supported by first (primary) network slice [0101], operating in parallel to attached primary network slice.  Results in attaching a secondary network slice to UE, via RAN, for separate, specific data service.  See also Fig. 5 for Additional Attach 525.); 
perform, using a (Fig. 6, [0100]: After completing Steps 605-625, UE 405 is now attached 630 for data services, to primary network slice 430, in RAN), 
connect to a productivity service subsystem (Fig. 6, Steps 645 - 680, [0101 – 0112]: Secondary network slice may be attached to the UE405, via RAN. After primary network slice has been attached to the UE 105, a second network slice can be attached, initiated using Additional Attach Request message 645, to RAN 505 for additional data services. Also operating in parallel to attached primary network slice.),
authenticate with the productivity service subsystem to access a network-based operating system that includes at least one productivity application (Fig. 6, Steps 650-675, following 645, [0103-0109]: Attachment process continues with forwarded request to second network slice, authentication and re-authentication 665, security keys and ID stored 667/670, resulting in attachment 680. Results in attachment of secondary network slice to UE, for separate data service); and 
perform, using the at least one productive application and while performing the , productivity operations (Fig. 4, [0071, 0073]: Web Browsing App 420 and IoT App 425, operating in UE405, both equate to productivity application. UE 405 has secondary network slice attached for this application, operating at same time as other Applications, attached to other network slices Fig.4).

	Salkintzis does not teach the endpoint device startup fail to boot and subsequent recovery/remediation process: 
…while the endpoint computing device is operating in an endpoint computing device pre-boot environment, to: 
determine that the endpoint computing device is unable to transition to operating in an endpoint computing device runtime environment and, in response:
…remediation network connection…
… a remediation module included on the endpoint computing device and via remediation communications over the remediation network connection with the first network slice, remediation operations with a support service system that is logged into the endpoint computing device via the remediation module

However, Heidingsfeld, in a similar field of endeavor, discloses the method to remedy and recover in the case a device fails to boot (e.g. upon startup or malfunction), teaches:
…while the endpoint computing device is operating in an endpoint computing device pre-boot environment ([0114] Heidingsfeld teaches method of remediation/restoring a desktop image onto an endpoint device upon disaster recovery, software crash, device malfunction or corruption, etc. [0024-0030], by streaming desktop image to the endpoint device [1.0 Overview, [0019-0033].  Endpoint devices in need for desktop streaming [0024] are not in normal operation, in other words runtime state, and await recovery/remediation to start operation [0019-0023],: 
determine that the endpoint computing device is unable to transition to operating in an endpoint computing device runtime ([0114]: When endpoint device fails to boot successfully from the pre-fetch set (Fig. 2), the endpoint device can recover itself (equates to determining) by issuing a request to the CVD server for a “safe-mode” restore (equates to initiating a remediation/ recovery process). Remediation procedure comprises pre-fetch phase (Fig. 2, [0083 -0087] where CVD server transmits image to UE device, Pre-fetch set 112a-1, and is operated on in 126A/B.)
…remediation network connection… ([0114], Fig. 2, the endpoint device issues a request to the CVD server 106 for a “safe-mode” restore, implying a connection from the device 120a to the server 106, thru the network 100.)
… a remediation module included on the endpoint computing device and via remediation communications over the remediation network connection with the first network slice, remediation operations with a support service system that is logged into the endpoint computing device via the remediation module (Fig. 1B, 3, [0087]: A pivot application 142 is a native application included in subsystem 140 on device 120A, when executed moves pre-fetch set from staging area 126B to work are 126A, as well as perform file management. Pivot app ensures that device 120a will be able to subsequently boot from a set of files (prefetch). This equates functionally to remediation module included in the endpoint device and is connected the network and CVD server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Heidingsfeld into the method of Salkintzis in order to provide separate and dedicated data services (associated with attached network slices) to the remediation and recovery process to reduce remediation/recovery time, and to offer separate data services to other usage classes (IoT, web browsing) for improved network performance.

Particularly for Claim 7, Salkintzis teaches:
A processing system (205, Fig. 2); and
A memory system (210, Fig. 2) that is coupled to the processing system and that includes instructions that, when executed by the processing system ([0053]: processor 205 executes instructions in memory 210 to perform methods and routines described herein)

Salkintzis does not teach:
An Information Handling System…
However, Muthukaruppan, in a similar field of handling data services for specific user of specific use and improving efficiencies through various network configurations, teaches:
An Information Handling System (HIS)
 (Muthukaruppan [002-003, 008]: Muthukaruppan discloses the Information Handling System (HIS) generally processes and communicates various information for various services, for various users, where each can be distinctly different. In such an environment, various network configurations would enable efficiencies in handling information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Muthukaruppan into the methods of Salkintzis and in view of Heidingsfeld to enable IHS network efficiencies with the functions and features of network slices provided by a core network for specific data service. 

Regarding claims 2, 8 and 15, Salkintzis does not teach: 
determining that the endpoint computing device is unable to transition to operating in the endpoint computing device runtime environment includes determining that the endpoint computing device is unable to initialize an operating system that is available on the endpoint computing device.

However, Heidingsfeld teaches,
determining that the endpoint computing device is unable to transition to operating in the endpoint computing device runtime environment includes determining that the endpoint computing device is unable to initialize an operating system that is available on the endpoint computing device ([0114]: When endpoint device fails to boot successfully from the pre-fetch set ( e.g. because there were insufficient files in the set to complete a re-boot successfully), the endpoint device can recover itself (equates to determining) by issuing a request to the CVD server for a “safe-mode” restore (equates to initiating a remediation/ recovery process). In pre-fetch phase (Fig. 2, [0083 -0087] CVD server transmits image to UE device, Pre-fetch set 112a-1, and is operated on in 126A/B. “Safe-mode” restore involves downloading a “safe set” of files, which includes all the files from the entire OS image.  The request to enable “safe-mode” restore would imply the successful booted operating state would include an initialized/working operating system, and the current state does not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Heidingsfeld into the method of Salkintzis in order to clearly indentify the non-operating functions and features of the endpoint device, so that a successful reboot should have the highest probability of completion.

Regarding claims 3, 9 and 16, Salkintzis does not teach:
the endpoint computing device configured to: 
receive, from the support service system via the remediation wireless communications, the remediation module; and 
install the remediation module on the endpoint computing device, 
 However, Heidingsfeld, in a similar field discloses endpoint device receiving recovery information, teaches:
the endpoint computing device configured to: 
receive, from the support service system (Fig. 2, 106 CVD server/110 storage) via the remediation communications, the remediation module; and 
install the remediation module on the endpoint computing device, (Pivot application operates on the pre-fetch data set from the CVD server [0078], where the prefetch data downloaded into the endpoint device [0077], together functionally embodies a module on the endpoint device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Heidingsfeld into the method of Salkintzis in order to define the mechanism needed to effect the functions for the remediation process.

Regarding claims 4, 10 and 17, Salkintzis teaches:
at least one productivity application includes at least one of a productivity suite application, an Internet browser application (Fig. 4, [0071, 0073]: Web Browsing App 420 and IoT App 425, operating in UE405, both equate to productivity application. UE 405 has secondary network slice attached for this application, operating at same time as other Applications, attached to other network slices Fig.4).

Regarding claims 5, 11 and 18, Salkintzis teaches:
the first network slice is isolated from the second network slice (Fig. 4, Primary network slice 430 is distinct separate from Secondary network slice 435)

Regarding claims 6, 12 and 19, Salkintzis does not teach:
the endpoint device is configured to: 
configure, in response to performing the remediation operations while the endpoint computing device is operating in the endpoint computing device pre-boot environment, the endpoint computing device to transition to operating in the endpoint computing device runtime environment; and 
cause the endpoint computing device to transition from operating in the endpoint computing device pre-boot environment to operating in the endpoint computing device runtime environment. 
However, Heidingsfeld teaches:
the endpoint device is configured to: 
configure, in response to performing the remediation operations while the endpoint computing device is operating in the endpoint computing device pre-boot environment, the endpoint computing device to transition to operating in the endpoint computing device runtime environment (Fig. 3 [0078]: Illustrates the pivot phase (2nd phase) of the re-boot process.  Pivot application moves files between 126B and 126A, thereby effectively replacing the current image with the new image.  If this replacement is successful, ensuring that device will be able to boot, then Pivot complete the boot/reboot process, and the user can start to work normally [0088]); and 
cause the endpoint computing device to transition from operating in the endpoint computing device pre-boot environment to operating in the endpoint computing device runtime environment.
([0114]: When endpoint device fails to boot successfully from the pre-fetch set (e.g. because there were insufficient files in the set to complete a re-boot successfully), the endpoint device can recover itself (equates to determining) by issuing a request to the CVD server for a “safe-mode” restore (equates to initiating a remediation/ recovery process). Streaming procedure comprises pre-fetch phase (Fig. 2, [0083 -0087] CVD server transmits image to UE device, Pre-fetch set 112a-1, and is operated on in 126A/B. “Safe-mode” restore involves downloading a “safe set” of files, which includes all the files from the entire OS image.  The request to enable “safe-mode” restore would imply the successful booted operating state would include an initialized/working operating system, and the current state does not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Heidingsfeld into the method of Salkintzis in order to distinguish the process forward from unsuccessful boot, or pre-boot stage to successful boot and operating normally, to state its correct state, for the network to utilize the network slice efficiently.



Regarding claims 13 and 20, Salkintzis teaches:
a Basic Input/Output System (BIOS) that includes the memory system and the processing system, and that operates to provide the network slice remediation/productivity engine. ([0071] The UE 405 includes a mobile operating system (“OS”) and a plurality of applications executing on the UE. [0053]: UE includes memory and processor to effect the features and functions of the network slice remediation/productivity process.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2019/0294490 to Zhang et al. discloses multiple recovery process for failed system recovery

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         
/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461